ORDER
DAVID WARREN DENENBERG of GARDEN CITY, NEW YORK, who was admitted to the bar of this State in 1989, having pleaded guilty in the United States District Court for the Eastern District of New York to an Information charging respondent with eight counts of mail fraud, in violation of 18 U.S.C. § 1341, § 1342 and § 3551, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), DAVID WARREN DENENBERG is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID WARREN DENENBERG be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID WARREN DENENBERG comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.